Citation Nr: 1222998	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  05-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO.  

The Veteran presented testimony at a hearing held at the RO before a now-retired Veterans Law Judge (VLJ) in May 2006.  The transcript has been associated with the claims folder.  

In March 2010, the Veteran was offered the opportunity to appear for a new hearing.  He was notified that, if he did not respond in 30 days, it would be assumed that he did not want another hearing.  As the Veteran did not respond, there is deemed to be no outstanding hearing request.     

The Board denied the claim of service connection for hypertension in a decision, promulgated in February 2011.  However, service connection for ischemic heart disease was granted.   

The Veteran appealed the February 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Remand with the Court.  In a January 2012 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he is entitled to service connection for hypertension.  Specifically, he maintains it is secondary to his service-connected PTSD.

The records from the Social Security Administration dated in 2004 indicate the Veteran had a reported 18-year history of hypertension (diagnosed approximately 1986).  The records dated in 2005 show a reported 20-year history of hypertension (diagnosed approximately 1985).  The VA treatment records show hypertension diagnosed in 2001.  The private medical records contain objective evidence of hypertension in 2004.  

The Veteran was afforded multiple VA examinations in connection with the claim.  In November 2004, a VA examiner opined that hypertension was not secondary to the service-connected PTSD.  In June 2008, a VA examiner also opined that hypertension was not related to or aggravated by the PTSD.  The examiner reasoned that PTSD did not cause this type of cardiac condition.  A May 2009 VA addendum opinion further indicated that hypertension was not incurred during the Veteran's active service, as it was not shown until many years thereafter. 

As noted in the Introduction, in a January 2012 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.  The Joint Motion indicates that the June 2008 VA examination was inadequate because the examiner did not provide a rationale for the medical opinion that the PTSD did not cause or aggravate the Veteran's hypertension.  

Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2011).

Thus, the Board finds that a medical opinion and examination are necessary to determine whether the claimed hypertension was caused or aggravated by the service-connected PTSD or the now service-connected ischemic heart disease.  

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA treatment records showing treatment of the claimed hypertension since separation from service including records from a family doctor from 1972.       

The RO should make an attempt to obtain any pertinent treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed hypertension since separation from service including treatment from the family doctor in 1972.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

2.  The RO should schedule the Veteran for a VA examination in order to determine the nature and etiology of the claimed hypertension.  The claims folder should be made available to the examiner for review. 

The RO should ask the VA examiner to render a medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is caused or aggravated by the service-connected PTSD or other service-connected disability.  If the examiner finds that the hypertension is aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

The examiner should provide a rationale for all conclusions.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


